Citation Nr: 1524490	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral vision loss, status post left eye cataract surgery, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.

3. Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services
WITNESSES AT HEARING ON APPEAL

The Veteran and his Vocational Rehabilitation Counselor


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986 and from September 1990 to May 1991, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran submitted a timely substantive appeal with respect to the issues of entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) and whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for headaches.  As the Veteran's representative withdrew the appeal for an increased disability rating for PTSD in a June 2013 written statement, and the RO granted service connection for headaches in a February 2014 rating decision, these issues are no longer for appellate review.

In March 2015, the Veteran and his VA Vocational Rehabilitation Counselor, testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

At the March 2015 Board hearing, the Veteran and his representative raised the issue of entitlement to a separate disability rating for a neurocognitive disability.  Although the RO granted service connection for a mild neurocognitive disorder, unspecified, in a February 2014 rating decision, the Board notes the RO rated the disability in connection with the Veteran's service-connected PTSD.  As the issue of a separate disability rating has not specifically been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. At the March 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal as to whether new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral vision loss, status post left eye cataract surgery, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.

2. In an April 2003 rating decision, the RO denied the claim of entitlement to service connection for an undiagnosed illness manifested by muscle fatigue, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

3. Evidence received since the time of the April 2003 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic fatigue.

4. The probative, competent evidence does not indicate that chronic fatigue is related to active duty, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.

CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral vision loss, status post left eye cataract surgery, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The April 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3. Evidence submitted to reopen the claim of entitlement to service connection for chronic fatigue is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4. The criteria for service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issues decided herein.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2010 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the Veteran's electronic file contains his service treatment records, VA treatment records and examination reports, and lay evidence.  In May 2010 and November 2013, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for chronic fatigue.  The VA examiners reviewed the Veteran's relevant medical history and lay statements and completed physical examinations and other appropriate testing.  In addition, the November 2013 VA examiner provided an opinion with adequate rationale as to the clinical findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the history of his symptoms.  The VLJ also identified the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by a representative from Hawaii Office of Veterans Services.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative, and neither has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  At the March 2015 Board hearing, the Veteran indicated that he wished to withdraw the appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral vision loss, status post left eye cataract surgery.  Thus, this issue is no longer for appellate consideration.  

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for muscle fatigue following the April 2003 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Although the RO found in the March 2012 Statement of the Case that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the April 2003 rating decision is the last final disallowance with respect to this claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the April 2003 rating decision, the RO denied the claim because there was no evidence that an undiagnosed illness manifested by muscle fatigue was caused or aggravated by service and because there was no evidence of a current chronic disability subject to service connection.  Thus, in order to reopen the Veteran's claim, new evidence must have been added to the record since the April 2003 rating decision that addresses one of these bases.  

Evidence submitted and obtained since the April 2003 rating decision includes VA treatment records and examination reports and lay evidence.  In particular, a VA physician found in April 2012 that the Veteran's Gulf War exposure could be a possible explanation for the cause of his fatigue.  Additionally, the Veteran testified at the March 2015 hearing that he had experienced symptoms of fatigue immediately following active duty.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether chronic fatigue is related to and/or had its onset during active duty.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for chronic fatigue is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Preliminarily, the Board notes that reopening and adjudicating the Veteran's appeal on the merits is not a due process violation because the RO reopened and denied the claim on the merits in a March 2012 Statement of the Case.  Therefore, the Board's decision represents the Veteran's entitlement to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  Id.  Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2014).  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as fibromyalgia) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

With claims based on undiagnosed illnesses, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular Veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Veteran contends that his current symptoms of chronic fatigue are related to an undiagnosed illness or other qualifying chronic disability associated with his service in the Persian Gulf.  Alternatively, he asserts that he has chronic fatigue directly related to in-service exposure to a vaccine, chemicals, and/or environmental hazards.  

The Veteran's service personnel records reflect that he served in Southwest Asia from September 1990 to May 1991.  Thus, the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

However, the Board finds the probative, competent evidence does not indicate that the Veteran's chronic fatigue is related to an undiagnosed illness or other qualifying chronic disability or exposure to vaccines, chemicals, and/or environmental hazards.  Specifically, the November 2013 VA examiner found the Veteran did not have any diagnosed illness for which no etiology was established and opined that it was more likely that the Veteran's fatigue was related to his PTSD rather than an undiagnosed illness related to Gulf War exposure.  The VA examiner found it significant that medical records showed the Veteran had PTSD with sleep disturbances and that napping seemed to improve the Veteran's symptoms.  Furthermore, examination and laboratory findings were normal.  Here, the Board affords the VA examiner's opinion significant probative value.  The record shows the VA examiner reviewed the Veteran's relevant medical history, to include the service treatment records and VA treatment records, and considered the Veteran's statements.  The VA examiner also completed a physical examination and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the VA examiner specifically attributed the Veteran's chronic fatigue symptoms to his service-connected PTSD and associated sleep impairment.  As such, the Board finds there is affirmative evidence relating the Veteran's chronic fatigue to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  Therefore, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

The Board notes a May 2001 VA treatment record indicates the Veteran's fatigue was possibly secondary to chronic fatigue syndrome, and the April 2012 VA treatment record shows a VA physician found the Veteran's PTSD did not seem a likely cause of his current fatigue.  However, the Board finds the May 2001 VA physician's use of inconclusive language lessens the probative value of the evidence.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Similarly, the April 2012 VA physician did not provide a complete rationale for the opinion.  Furthermore, it is unclear whether the VA physicians had the opportunity to review the Veteran's records and consider his entire relevant medical history.  As such, the Board finds the November 2013 VA examiner's opinion deserves greater probative value than the inconclusive opinions rendered by the VA physicians in May 2001 and April 2012.

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds it pertinent that the Veteran has consistently denied experiencing symptoms of fatigue during service.  Additionally, the Board finds the Veteran's statements regarding his symptoms have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  First, an October 2000 VA treatment record shows the Veteran reported a history of fatigue since his discharge from the military, while a December 2000 VA treatment record indicates the Veteran had suffered from a feeling of chronic fatigue for the past several years.  At the June 2013 hearing with a Decision Review Officer, the Veteran asserted that his symptoms began sometime between 1995 and 2000, whereas he testified in March 2015 that he experienced some mild symptoms of fatigue immediately after his return from service.  Therefore, the Board finds the Veteran's lay statements are inconsistent and of little probative value.  

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The appeal for entitlement to service connection for bilateral vision loss, status post left eye cataract surgery, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards, is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for chronic fatigue is reopened, and, to that extent, the appeal is granted.

Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to vaccines, chemicals, and/or environmental hazards, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


